Name: 76/812/EEC: Commission Decision of 5 October 1976 excluding from admission free of CCT duties the scientific apparatus described as 'AMPEX Recording Apparatus PR 2200'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-16

 Important legal notice|31976D081276/812/EEC: Commission Decision of 5 October 1976 excluding from admission free of CCT duties the scientific apparatus described as 'AMPEX Recording Apparatus PR 2200' Official Journal L 285 , 16/10/1976 P. 0041 - 0041 Greek special edition: Chapter 02 Volume 2 P. 0160 Commission Decisionof 5 October 1976excluding from admission free of CCT duties the scientific apparatus described as "AMPEX Recording Apparatus PR 2200"(76/812/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1],Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [2], and in particular Article 4 (6) thereof,Whereas, in response to a request from the Belgian Government of 19 January 1976, the Commission made a decision on 31 May 1976 recognizing the scientific character of the apparatus described as "AMPEX Recording Apparatus PR 2200" [3];Whereas by letter dated 7 May 1976, the Belgian Government also requested the Commission to determine whether there were currently manufactured in the Community apparatus of scientific value equivalent to the said "AMPEX Recording Apparatus PR 2200";Whereas, in accordance with Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 16 September 1976 within the Committee on Duty-Free Arrangements to examine this particular case ;Whereas this examination shows that apparatus of scientific value equivalent to that of the Ampex Recording Apparatus PR 2200 is currently manufactured in the Community under the same trade name and with the same characteristics,HAS ADOPTED THIS DECISION :Article 1The conditions referred to in Article 3 (1) (b) of Council Regulation (EEC) No 1798/75 of 10 July 1975 for admission free of CCT duties of the apparatus described as "Ampex Recording Apparatus PR 2200", are not fulfilled.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 October 1976.For the CommissionFinn GundelachMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 316, 6. 12. 1975, p. 17.[3] OJ No L 160, 22. 6. 1976, p. 9.--------------------------------------------------